                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                             No. 5:17-CV-565-KS


MLU SERVICES, INC.,                           )
                                              )
      Plaintiff,                              )
                                              )
      v.                                      )                 ORDER
                                              )
LAWRENCE MOBILE HOME                          )
SERVICE, INC.,                                )
                                              )
      Defendant.                              )


      This case is before the court on the following motions:

      1.     Defendant’s motion to compel discovery [DE #58];

      2.     Defendant’s amended motion to compel discovery [DE #63]; and

      3.     Defendant’s motion to amend the scheduling order [DE #87].

The issues raised have been fully briefed, and the court has held a number of hearings

to address the parties’ continued discovery disputes.

      For the reasons stated at the December 30, 2019, hearing on the outstanding

motions, the court GRANTS IN PART and DENIES IN PART Defendant’s motions

and, upon consideration of the parties’ proposed deadlines filed with the court on

January 3, 2020 [DE #93], ORDERS as follows:

      1.     On or before January 28, 2020, Plaintiff shall disclose to Defendant, on

an Attorneys’ Eyes Only basis, the following documents:
             a.     An unredacted general ledger for the period of the Baton

      Rouge and North Carolina projects, in response to RPD 16.

             b.     Invoices submitted to FEMA on the Baton Rouge and

      North Carolina projects in response to RPD 15.

             c.     Work orders and task orders for the Baton Rouge and

      North Carolina projects in response to RPD 15.

             d.     Contracts entered into with FEMA since January 1, 2016,

      in response to RPD 18.

      2.     The court denies without prejudice Defendant’s motion to compel

disclosure of the following information:

             a.     State and federal income tax returns as requested by RPD

      25.

             b.     Contracts entered into with subcontractors as requested by

      RPD 12 and RPD 18.

             c.     Bids prepared by Plaintiff for FEMA or any other

      governmental agency since January 1, 2013, as requested by RPD 13

      and RPD 19.

             d.     Documents relied upon in preparing bids submitted to

      FEMA or any other governmental agency since January 1, 2013, as

      requested by RPD 14.

      3.     Defendant’s motion for attorney’s fees is denied without prejudice.




                                           2
      4.     On or before January 3, 2020, the parties shall submit for the court’s

consideration a proposed amended protective order to address the designation and

disclosure of information on an Attorney’s Eyes Only basis.

      5.     Defendant’s deposition of James Kelley on the issue of damages and

Plaintiff’s deposition of Leatha Lawrence shall be completed by March 12, 2020.

      6.     Within seven (7) days of the deposition of James Kelley, the parties shall

meet and confer in person or by telephone and file a joint status report indicating

(1) whether either party seeks the production of additional documents; (2) if the

parties agree on further production and/or a subsequent deposition, the deadlines for

those events; and (3) if the parties do not agree on issues regarding further production

and/or a subsequent deposition, a summary of the issues and a position statement

from each party.

      7.     Any dispositive motions shall be filed by May 15, 2020.

      8.     Nothing in this Order precludes any party from seeking to modify this

Order based on good cause.

      This 27th day of January 2020.


                                        ___
                                          ____________
                                                    _ __________________
                                                                      _
                                         _________________________________________
                                         KIMBER RLY
                                         KIMBERLY L A. SWANK
                                         United States Magistrate Judge




                                           3
